Citation Nr: 0817157	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  02-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
November 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In November 2005, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In his January 2002 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing with a Decision 
Review Officer.  This hearing was scheduled for February 
2002, and the veteran was sent a letter in January 2002 
notifying him of the upcoming hearing.  The veteran did not 
report for this hearing, and he has made no indication that 
he wishes to reschedule.  Therefore, his hearing request is 
deemed withdrawn.  

As noted in the previous remand, the issue of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, to include dysthymic disorder secondary to the 
veteran's service-connected injuries, has not been addressed 
by the agency of original jurisdiction.  This issue is 
referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Board remand confers, as a matter of law, the right to 
compliance with the remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Id.  

In November 2005, the Board remanded the veteran's claim in 
order to attempt to verify his reported stressor.  
Specifically, the veteran has asserted that, in June 1986, 
his unit moved from Fort Sill, Oklahoma, to Los Alamitos, 
California, for a field exercise.  One day, a helicopter 
crashed in a hillside killing three crew members.  Two 
soldiers survived the crash.  The veteran stated that the 
unit had a massive search and was unable to find the down 
aircraft for two days.  On about the third day of the search, 
a U.S. Air Force spy plane crashed in the same area.  The 
veteran's unit was ordered to stop searching for the 
helicopter and to begin looking for the spy plane instead.  
The veteran noted that one of his friends was in the 
helicopter crash, and he believed that he should have been in 
the helicopter instead.  He identified one of the helicopter 
pilots as CW-2 Lewis.  The veteran stated that, once the 
helicopter was found, he had to take the belongings of the 
dead back to Fort Sill and turn them in at the supply room.  

In the November 2005 remand, the Board directed the RO to 
perform a more exhaustive search in an attempt to verify the 
helicopter crash.  It was then directed that "[i]f, and only 
if, an inservice stressor event is verified, then the veteran 
should then be scheduled for a VA psychiatric examination to 
determine whether it is at least as likely as not that he has 
PTSD (under DSM-IV criteria) related to the verified event(s) 
in service."  As will be discussed below, the Board believes 
that the veteran's stressor event has been confirmed and 
that, consequently, the veteran should be scheduled for a VA 
examination.

As reported by the veteran, his reported stressor event 
occurred in the Summer of 1986.  At the time, his Fort Sill, 
Oklahoma, based unit was in Los Alamitos, California, for a 
field exercise.  During these exercises, a helicopter 
crashed, killing three of its five passengers.  

Service personnel records reflect that, effective May 2, 
1986, the veteran was stationed with the "200 AV Co Corps, 
Ft. Sill, OK."  

In February 2005, the United States Armed Service Center for 
Research of Unit Records (USASCRUR, now referred to as the 
U.S. Army and Joint Services Records Research Center - JSRRC) 
notified the RO that on July 10, 1986, a UH1H helicopter 
assigned to the 220th Aviation Company (200th Avn Co) crashed 
into trees killing the pilot, co-pilot, and one passenger.  
The crew chief and one passenger sustained minor injuries.  
The rescue was completed 15 hours after the incident 
occurred.  

The Board finds this information to be sufficient 
verification of the veteran's reported stressor event, as the 
evidence reflects that the veteran was serving in the 200th 
Avn Co from Fort Sill at the time of the accident.  

The Board further notes that the development undertaken by 
the Center for Unit Records Research (CURR) subsequent to the 
November 2005 Board remand was in itself flawed, which 
possibly led to the inaccurate conclusion that the veteran's 
reported stressor had not been verified.  It appears that 
CURR requested information on aircraft incidents that 
occurred in the State of Oklahoma.  However, while the 
veteran's unit was stationed in Fort Sill, Oklahoma, they 
were on a training exercise in California when the accident 
occurred.  Presumably, this accident did not turn up in the 
incident verification search.  It appears that the same 
parameters may have been used in an attempt to verify the 
death of CW-2 Lewis.

The Board believes, however, that further development is not 
necessary in order to establish the reported stressor, as 
information contained in the veteran's personnel file 
reflects that he was assigned to the 200th Avn Co during the 
period in question.  In addition, the earlier USASCRUR report 
has confirmed the occurrence of the July 10, 1986, California 
helicopter crash.  Therefore, the veteran's stressor having 
been verified, the Board believes that a remand is in order.  

On remand, the AMC should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
whether it is at least as likely as not 
that he has PTSD (under DSM-IV criteria) 
related to the verified helicopter crash 
in service.  The claims folder must be 
reviewed by the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile the 
opinion with the other medical evidence of 
record.

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide 
a complete rationale for any opinion 
provided.

3.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LORI WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

